Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 25 July 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Amendment
The amendment filed 25 July 2022 has been entered. Claims 1-20 are pending. Applicant’s amendments to the claims have overcome every 112(b) rejection set forth in the previous office action dated 25 May 2022; those rejections have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Reasons for indicating independent claims 1, 11, and 19 as allowable were provided in the previous office action dated 25 May 2022; those reasons are reiterated below.
The closest prior art of record is Wong et al. (US 10,385,715), as applied in the 102 and 103 rejections set forth in the office action dated 15 November 2021, and Gunderson et al. (US 10,641,180), cited but not relied upon in the office action dated 15 November 2021.
Regarding independent claims 1 and 19, Wong fails to disclose the radially outer beam and the radially inner beam are joined to each other by an end segment. Wong instead discloses the radially outer beam and the radially inner beam are each connected to the base rather than joined directly to each other. While Gunderson does disclose a radially outer beam and a radially inner beam joined to each other by an end segment (Gunderson, Fig. 3, outer beam 86a and inner beam 86c connected by mount 84), Gunderson fails to disclose the beams are angled relative to each other. Furthermore, the arrangement disclosed by Wong would not accommodate a modification to have the radially outer beam and radially inner beam joined to each other by an end segment; therefore, the teachings of Wong and Gunderson cannot be combined to render obvious the invention of claims 1 and 19.
Regarding independent claim 11, Wong fails to disclose “the radially inner beam oriented substantially tangentially relative to a sealing surface of one of the first component and the second component” (claim 11 lines 11-13). Wong instead discloses that both the radially inner and outer beams are angled, i.e. non-tangential, relative to the sealing surface being sealed. Wong discloses that this angled configuration is desirable to provide additional space for the beams relative to a configuration where the beams are tangential in Col. 5 lines 15-25; therefore, Wong teaches away from the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745